The defendant Bethel Veech Ream, having given notice to the court that he has attained the age of twenty-one years, is entitled to appear upon the appeal by attorneys of his own selection. Sherman  Goldring, having filed a notice of appearance for the defendant, may appear in his behalf upon the argument of the appeal and will then be free to state the position which the defendant desires to take upon the appeal.
The motion to dismiss the appeal should be granted to the extent indicated in this opinion; otherwise denied.